DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see pages 1-2, filed 3/11/2021with respect to claim(s) 1, 3, 6, 13-14 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 3 is objected to because of the following informalities:  the amended claim 3 is not a complete sentence and seems to missing a portion of the claims towards the end, it is considered typographic error and Claim rejection is based as remaining portion of claim was not amended.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 17- 19 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al (US 2012/0293005 A1).
Regarding claim 1, Ryu teaches a method for contactless power transfer comprising operating a first power exchanger coil (116 fig.1) at a system frequency the first power exchanger coil capable of (121, 112, 114 fig.1 para 0049-0050)  using a resonance based coupling at the system frequency (see fig.1 116, 121 para 0046-0050); controlling a duration of a series of intermittent time intervals, wherein during each intermittent time interval (see fig.1 115, 126 para 0050 “  The charging power may continue to be transmitted for a predetermined period of time” , 0052-0054, 0059);, the first power exchanger coil transfers the alternating current power in an activated state (see fig.1 116, 121 para 0055);  wherein the activated state is different from a deactivated state in which the first power exchanger coil does not transfer the alternating current power (see 124 fig.1 para 0059 “ the magnetic coupling  between the source resonator 116 and the target resonator 121 may be  eliminated, para 0062) Transferring, during each of the series of intermittent time intervals for the activated state,  the alternating current power from the first power exchanger coil to the second power exchanger coil  via the magnetic field using the resonance based coupling at the system frequency (see fig.1 116, 121 para 0055, 0059, 0062).
Regarding claim 17, Ryu teaches invention set forth above, Ryu further teaches wherein each intermittent time interval of the activated state is followed by the time interval of the deactivated state,, and wherein the time interval of the activated state is different than the time interval of the deactivated state (see paragraph 0050).

Regarding claim 18, Ryu teaches invention set forth above, Ryu further teaches further comprising: modifying the duration of the series of intermittent time intervals in response to a change in a power requirement associated with the second power exchanger coil. (see 126 paragraph 0050, 0062-0063).
controlling the duration of the series of intermittent time intervals is  (see 126 paragraph 0050, 0062-0063).
Regarding claim 6, Ryu teaches  Aa contactless power transfer system comprising:  a power converter configured to generate, during an activated state, an alternating current power at a system frequency based state (see fig.1 116, 121. 114, 112 para 0055);  at least in part, from a power source state (see fig.1 111, 112 para 0055);   (fig.1, 116) operatively coupled with the power converter and configured to receive the alternating current power from the power converter state (see fig.1 114, 116 para 0055);  the first power exchanger coil configured to transfer the alternating current power to a second power exchanger coil using resonance based coupling via a magnetic field (see fig.1 116, 121 para 0046-0050);  (see fig.1 114,  115 para 0046-0050);  and configured to control a of a series of intermittent time intervals during which the first power exchanger coil transfers the alternating current power in the activated state see fig.1 115, 126 para 0050 “  The charging power may continue to be transmitted for a predetermined period of time” , 0052-0054, 0059);, wherein the activated state is different from a deactivated state in which the first power exchanger coil does not transfer the alternating current power. (see 124 fig.1 para 0059 “ the magnetic coupling  between the source resonator 116 and the target resonator 121 may be  eliminated, para 0062)  .
Regarding claim 14, Ryu teaches invention set forth above, Ryu further teaches wherein each intermittent time interval of the activated state is followed by a time interval of the deactivated state, and wherein the time interval of the activated state is different than the time interval of the deactivated state. (see paragraph 0050). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is e rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 2012/02933005 A1)  in view of  Nakashima (US 20150200547 A1) 
Regarding claim 3, Ryu teaches  invention set forth above, Ryu doesn’t expressly teach determining at least a voltage measured at a first node located between the second power exchanger coil and the load, and varying the 
In an analogous art Nakashima teaches determining at least a voltage measured at a first node located between the second power exchanger coil and the load, and varying the  (see 18 fig.1  battery feedback/ detected signal from sensor para 0024).

Regarding claim 13, Ryu teaches  invention set forth above, Ryu doesn’t expressly teach wherein the controller is further configured to determine a voltage measured between a node located between the second power exchanger coil and a load, and to vary the duration of the intermittent time intervals based, at least in part, on the voltage. 
In an analogous art Nakashima teaches wherein the controller is further configured to determine a voltage measured between a node located between the second power exchanger coil and a load, and to vary the duration of the intermittent time intervals based, at least in part, on the voltage (see 18 fig.1  battery feedback/ detected signal from sensor para 0024).
Therefore it would have been obvious for one of the ordinary skilled in the art at the time of invention to use the technique of Nakashima in the invention of Ryu to transfer power based on the battery to meet load requirements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836